 ANGELS HOME IMPROVEMENT CENTER217Angels Home Improvement Center,Inc. d/b/a AngelsHome Center-San BernardinoandLionel Richman.Case 31-CA-2112September17, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND KENNEDYOn June 16, 1971, Trial Examiner George Christen-sen issued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices withinthe meaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrialExaminer'sDecision and a brief in supportthereof. The General Counsel filed limited exceptionsto the Trial Examiner's Decision together with a briefin answer to the Respondent's exceptions and insupport of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations2 of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner as modified below andhereby orders that the Respondent, Angels HomeImprovement Center, Inc. d/b/a/ Angels HomeCenter-San Bernardino, San Bernardino, California,its officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's recom-mended Order, as so modified.1.Delete paragraph "1" of the Trial Examiner'srecommended Order and substitute the following inlieu thereof:"1.Cease and desist from:"(a)Announcing and granting wage increases todissuade its employees from supporting the Teamstersand/or the Retail Clerks or any other labor organiza-tion."(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights of self-organization, to form, join, or assisttheTeamsters and/or Retail Clerks, or any otherlabor organization, to bargain collectively throughrepresentatives of their own choosing, and to engageinother concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion, or to refrain from engaging in any or all suchactivities."2.Substitute the attached notice for the TrialExaminer's notice.iIn adopting the Trial Examiner's factual findings,we do not rely onBehlke's affidavitwhich, having been used only to refreshBehlke'srecollection at the hearing, was not admitted into evidence. See TXD fns 8and 142 Since we find ment in the General Counsel's exception to the TrialExaminer's failure, apparently through inadvertence, to recommend the fullappropriate remedial order we shall modify his recommended OrderaccordinglyAPPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentThe NationalLaborRelations Act gives all employ-ees the right:To organize into a unionTo form,join,vote for,or help unionsTo bargain as a group through a unionTo act together for collective bargainingor other mutual aid or protectionTo refuse or refrain from any or all ofthese.WE WILL NOTannounce or grant wage increasesat a time or in a manner so as to discourage ouremployees from joining,assisting,voting for, orsupportingGeneral Truck Drivers,Warehouse-men & Helpers Union,Local467, InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen&Helpers of America and/or RetailClerks Local1167,RetailClerks InternationalAssociation,AFL-CIO,or any other labor organi-zation.WE WILLNOT, in any like or related manner,interfere with, coerce,or restrain our employees inthe exercise of any of these rights,including theright to support, join,vote for,or choose Team-sters Local 467 and/or Retail ClerksLocal 1167 orany other labor organization.193 NLRB No. 33 218DECISIONS OF NATIONAL LABORRELATIONS BOARDANGELS HOMEIMPROVEMENT CENTER,INC. D/B/A ANGELSHOME CENTER-SANBERNARDINO(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Federal Building, Room 12100, 11000 Wil-shireBoulevard,Los Angeles, California 90024,Telephone 213-824-7352.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Trial Examiner: On February 17,18, and 19, 1971, the Examiner conducted a hearing at SanBernardino, California, to tryissuesraised by a complaintissued on December 9, 1970,1 (based upon a fharge filed byLionel Richman 2 on October 15 and an amended chargefiled on December 9) alleging that Angels Home Improve-ment Center, Inc., d/b/a Angels Home Center-SanBernardino3 violated Section 8(a)(1) of the National LaborRelations Act, as amended (hereafter the Act), by grantingwage increases (including a substantial number of retroac-tive payments) on the eve of an election scheduled by theBoard in order to influence the votes of its employees inthat election.The parties conceded proper service of the charges, thatat all pertinent times Angels - San Bernardino was anemployer engaged in commerce in a business affectingcommerce as those terms are defined in the Act, thatTeamsters and Retail Clerks were labor organizations asthat term is defined in the Act, and that a substantialnumber of the Angels - San Bernardino employees receivedwage increases shortly before the election in question,includingmany retroactive payments. Angels - SanBernardino contends, however, that it had lawful businessreasons for effectuating the increase and therefore dia notviolate the Act.The issue is the Company's motive for granting theincreases.All parties appeared by counsel and were afforded fullIAdd 1970 to all subsequent date references wherein the year is notstated2Richman is counsel for General Truck Drivers, Warehousemen &HelpersUnionLocal467, International Brotherhood of Teamsters,Chauffeurs,Warehousemen& Helpers of America, hereafter calledTeamstersThe Teamsters and Retail Clerks Local 1167, affiliated withRetail Clerks International Association, AFL-CIO, hereafter called RetailClerks, were joint petitioners in the underlying representation proceedingopportunity to introduce evidence, examine and cross-examine witnesses, argue, and file briefs. Briefs were filedby the General Counsel and Angels - San Bernardino.Based upon his review of the entire record,4 observationof the witnesses, perusal of the briefs, and research, theExaminer enters the following:FINDINGS OF FACT1.JURISDICTION AND LABOR ORGANIZATIONThe commerce facts and the qualification at all pertinenttimes of Angels - San Bernardino as an employer engagedin commerce in a business affecting commerce and theTeamsters and the Retail Clerksas labor organizationswithin the meaning of Section 2(2), (5), (6) and (7) of theAct are conceded by the parties and the Examiner so findsand concludes.II.THE ALLEGED UNFAIR LABOR PRACTICESA.Company Structure and OperationsDuring the time pertinent to this proceeding, Angels -San Bernardino consisted of a retail store from whichbuilding materials and home improvement items were soldto the general public. The store was one of a chain of fouroperating under the Angels name. The other three storeswere located at El Monte, Pomona, and Norwalk,California; all four were serviced from a warehouse locatedatMontebello, California; the general headquarters andoffices of the chain were located above the El Monte store.Prior to 1968, the chain was owned and operated by theSidney Kline family. It was sold by the Kline family toDaylin, Inc., in August 1968. Daylin continued operationsunchanged as the Angels Division of Daylin, with Klinecontinuing to direct overall operations. LesterMorriscontinued to act as general manager and William Napiercontinued to act as the manager of the Angels - SanBernardino store. In June 1969 Edward Behlke becameDaylin's director of personnel and industrial relations.5 Asof January, only the warehouse employees were union-represented.B.Attempted Organization of the Angels - SanBernardino EmployeesIn early February, the Teamsters began to organizeAngels - San Bernardino's employees. On February 19 theTeamsters filed a petition with Region 21 seekingcertification as the exclusive collective-bargaining repre-sentativeofaunitof employees of Angels - SanBernardino.6A hearing on the petition was conducted by the Regionon May 8, 14, and 21. At that hearing, the Retail Clerkswere added as joint petitioners. On September 4, theinvolving the parties3Hereafter called Angels -San Bernardino4On May 24, 1971, Angels -San Bernardinomovedfor eighttranscriptcorrectionsNo oppositionwas expressedto the motion It is granted5The Examinerfinds that Kline,Morris,Napier, and Behlke weresupervisorsand agentsof Angels -San Bernardino acting on itsbehalf atall times pertinent6Case 31-RC-1360 ANGELS HOME IMPROVEMENT CENTERRegional Director issued his order finding appropriate forpurposes of collective bargaining a unit consisting of:All full-time and regular part-time employees of theEmployer's store located at San Bernardino, California,engaged in the handling and sale of goods, includingstoresalesmen,lumber salesmen, cashiers, stockers,loaders, forklift operators, warehousemen, truckdrivers,maintenancecarpenters and janitors; but excluding alloffice clerical employees, guards and supervisors asdefined in the Act, and all other employees.The order further directed that all parties be furnishedwith a list of eligible voters within 7 days thereafter. The listfurnished contained 59 names.Angels - San Bernardino's appeal of this order to theBoard was denied and, on October 6, the Region issued anorder directing an election within the specified unit ofemployees for October 16.In view of the October 15 charge filed in the instant case,theOctober 16 ballots were impounded. Following theissuanceof the December 9 complaint in this case, theelection was declared null and void (by order of the Regionissued January 18, 1971).C.Angels - San Bernardino's Response to theOrganizational CampaignShortly after receiving a copy of the Teamsters February19petition(inlateFebruary-earlyMarch),Behlkeconducted a series of interviews among both the managerialand unit employees at Angels - San Bernardino for thepurpose,interaka,of learning what had caused theemployees to seek Teamsters representation. He learnedthat there was considerable dissatisfaction among theemployees over their wages and particularly failure to givewage increases at the time intervals employees expected toreceive them.? Behlke informed Napier of this source ofdissatisfaction.8 No action was taken to correct this sourceof dissatisfaction at that time.9In March, Morris addressed a communication 10 to all theunit employees at Angels - San Bernardino stating,interaka,that:We are, of course, concerned as to what circumstancesmay have caused a number of our employees to show aninterest in such a labor organization, as our policy hasalways been to avail ourselves to our employees, tolisten to their problems and to discuss subjects ofinterestwith them at any time.We do not believe the Teamsters Union would serveyour best interest.We hope that you share with us thisbelief.Angels - SanBernardinodistributed a booklet to all employees in Mayof 1969 (and thereafterto new hires)stating.[T ]here is a thirty (30) day trial period for all new employees Atthe end of thisprobationary period, your progress will be reviewed byyour supervisors who will recommend eitherpermanentemploymentwith a merit raise or releaseSubsequentreviews donot guarantee wage increases,but increases willbe granted within the wage rate range whenmerited.Your demonstrated ability in job performance will enable you toadvancevery rapidlyA secondreview will bemade afterthe completionof five hundredand twenty (520) hoursof continuousemployment or ninety (90) days,whichever is greaterRegularly scheduled reviews thereafterwill be made at intervals of six219Following his receipt of the Region's September 4 orderdirecting an October 16 election among the unit employeesat Angels - San Bernardino, Behlke again scheduled a seriesofmeetings with unit employees, meeting them in smallgroups of four or five. These meetings commenced aboutthe middle of September and continued until shortly beforethe election. Behlke was accompanied by George Reyes,iirecently appointed as director of personnel and industrialrelations for the Angels division.Either Behlke or Reyes in the course of these meetingsdescribed the array of benefits and practices affecting theunit employees; informed the employees that the Klinefamily no longer determined policy; solicited employeegripes or grievances and assured those employees whovoiced them that they would be given careful considera-tion;expressedopposition to representation of theemployees by the Teamsters and the Retail Clerks;requested that the employees give Daylin opportunity toshow what it could and would do, particularly in the area ofwage increases and a dental plan (numerous complaintsabout the former and inquiries regarding the latter werevoiced in response to the solicitation of gripes orgrievances).12As a result of the earlier (September) discussions withAngels - San Bernardino unit employees, Behlke learnedthat Angels - San Bernardino's wage policy continued tobe 13 the major source of employee dissatisfaction. Accord-ingly,he directed Napier to check records of the unitemployees and recommend wage increase' for those whoappeared entitled to them. Napier complied, recommend-ing increases for 11 unit employees. Distrustful of Napier'sjudgment, Behlke (accompanied by an assistant, DonHaskell)went to the store and conducted his owninvestigation of employee records. He and Haskell decidedthat the store records were inadequate (they only went backfor a limited period), continued their investigation at thechain's headquarters in El Monte, and finally determinedthat a total of 35 unit employees should be granted wageincreases.On September 24, Behlke and Haskell met with Kline,Morris, Reyes, and George Lehman (Lehman was selectedto replace Kline at the conclusion of the latter's manage-ment contract). Behlke persuaded the managerial officerstoauthorizewage increases for the 35 employees inquestion, including retroactive payments to 19 of the 35.They were also persuaded to take the authority andresponsibility for initiating requests for wage increasesmonths or one thousand and forty (1040) hours of continuousemployment, whicheveris greater8The findings in this paragraph are based upon Behlke's testimony andaffidavit.9As borne out by the personnel records of the unit employees at AngelsSan Bernardino,which shall be discussedin more detail hereafter.10Behlke testifiedthat he aidedin thepreparationof this documenti iThe Examiner finds that Reyes was a supervisorand agentof AngelsSan Bernardinoacting on its behalf at allpertinent times12The findings in this paragraph are based upon the mutuallycorroborative testimony of Behike, Napier, and unit employees Folsom,Staddan, Johnson, O'Brien,Sparks,Dixon, and Pagala13See the earlier findings regarding Behlke'slate February-early Marchemployee interviews 220DECISIONSOF NATIONALLABOR RELATIONS BOARDaway from Napier (and other unit managers) and place itwithin the payroll department at the chain's headquarters.14On thesame date(September 24), Morrissent a letter to allthe Angels - San Bernardino employees advising them thaton September 4 the region had issued a decision directingan election at the San Bernardino store and that, whileAngels - San Bernardino had appealed this decision, theelection would probably be held in mid-October.The proposedincreaseswere promptly processed. Thefirst increases (including retroactive payments) appeared inthe October 2 paychecks of the Angels -San Bernardinounit employees and the balance appeared in their October16 paychecks.15 Most, if not all, employees who receivedincreases were informed they were coming by Napier priorto their receipt.16At the late September employee meetings conducted byBehlke,he or Reyes announced the September 24managerialdecision to change the system for implementingwage increasesand to grantincreasesto 35 of the unitemployees, after employee Behlke heard again the sameemployee complaints over nonreceipt of anticipated wageincreaseshe had heard in late February-March. In theOctober 5, 6, and 8 employee meetings held subsequent tosuch (September 28-29) announcement and the firstpayments thereof (on October 2), no further complaintsover wage increases were voiced by the employees inattendance.In December, increases were granted to employees at theother three stores in classification similar to those includedwithin the unit at Angels - San Bernardino.17In January 1971, a revised booklet was distributed to theemployees at all four stores, setting out rate ranges for eachjob classification, an automatic wage progression systemwithin each rate range based on length of service, and anannounced annual review and updating of each rate rangewith corresponding adjustments each January 1 thereafter.D.Contentionsof the Parties1.The General Counsel and the UnionsThe General Counsel and the Unions contend that thegranting of wage increases to approximately 59 percent oftheemployeeswithin the unit (including retroactivepayments covering as much as 5 months' retroactivity toapproximately 32 percent of the unit employees), timed forpayment shortly before the election, was designed to, anddid interfere with, the employees' exercise of a free choiceconcerning whether or not they desired to be representedby the petitioning unions upon casting their ballots.14The findings in this and the preceding paragraph are based uponBehlke's testimony and affidavit15Established by personnel records.16Napier so testified17To 24 employees at Norwalk, 21 employeesatPomona, and 21employees at El MonteisA memorandum addressed to unit managers dated November 18,1967, was received into evidence expressingthis policyisBehlke so testified20Behlke testified that the hourly service figures were added to coverpart-time employees;Napier testified, however,that he made his reviewson the calendar dates Napier also contradicted Behlke on the automatic2.Angels - San BernardinoAngels - San Bernardino contended that prior to thepublication of the May 1969 booklet (see fn. 7), the storegranted an automatic 10-cent wage increase after 30 days,90 days, 1 year, and each anniversary date of employmentfor all employees retained in service over the requisite timeperiods18 with the time intervals between each increaserunning anew from the date of each promotion or change ofclassification;19 that while thewordingof the May 1969booklet indicated that the automatic feature was preservedonly with regard to the first (30-day) increase, in actualpractice the automatic feature was retained atallthe reviewdates recited in the booklet,i.e.,after 30 days, after 90 daysor 520 hours, and after each 6 months or 1,040 hours20 ofemployment thereafter; that all the store did in Octoberwas to grant to the unit employees the wage increases whichwere due them under the preexisting wage policy which hadbeen temporarily disrupted due to Napier's illness and theabsence of his clerical assistant during the earlier part of1970; 21 and that the store would have been in violation ofthe Act if it had not effected the wage increases in question.As to the retroactive payments, it was contended that theywere granted in order to conform tothe increaseswith thedates they should have been "automatically" granted.3.The rejoinderof the GeneralCounsel and theUnionsThe General Counsel and the Unions replied with ananalysis ofthe wage increasesgranted to the Angels - SanBernardino unit employees prior to the increases inquestion and retroactive paymentsmade,which, theycontend, impeaches and discredits the foregoing conten-tions of Angels - SanBernardino.E.Wage Increases and Retroactive Payments priortoSeptember 4The personnel records of 57 of the 59 Angels - SanBernardino employees within the unit were introduced intoevidence.22 The record of one employee within the unit wasincomplete.23Remainingrecords fail to support Angels -San Bernardino'scontentions,either for the period ofNapier's disabilityand his assistant's neglect, or for periodsprior thereto as illustrated by the following randomlychosen examples:1.E. Anderson was hiredas a salesmanat $2.65 an hourand continued in that classification through September 4.His starting rate was $2.65. If the automatic wageadjustment policy Angels -San Bernardinocontended waspracticed during Anderson's 1969-1970 employment wasnature of the 6-month increases,stating that while he conducted 6-monthreviews, he requestedapproval forincreasesonly atthe 30-day, 90-day, andanniversarydates of employment.21Napiertestified he was absent from work or working only parttimebetween March and the endofMaydue to a heart attack;thatCarolynPascher,his clerical assistant charged withthe dutyof submitting requeststo the central office for wage increases, was on assignment during much ofthisperiod toother stores to train cashiers;and that Billie Humphreys,Pascher's fill-in, neglected this task and gave priority to other of herclerical duties.22The records of A Cervantes and V.Pagaca were not furnished.23The recordof R Montecito was incomplete. ANGELS HOME IMPROVEMENT CENTER221followed in his case,he should have received an increase of10 cents on August 7, 1969, to $2.75 an hour; anotherincrease of 10 cents on October 7, 1969, to $2.85 an hour; afurther increase of 10 cents on January 7, 1970, to $2.95 anhour; and, finally,an increaseof 10 cents on July 7, 1970, to$3.05 an hour. In actuality, he received a nonretroactiveincreaseof 10 cents per hour on December 22, 1969, to$2.75 an hour;a second nonretroactive increase of 10 centsper hour on June 8, 1970, to $2.85 per hour, and no furtherincreases through the balance of 1970.2.D. Duda was hired as a stocker on March 7, 1970 at$1.75 per hour and continued in that classification throughSeptember 4. Were the alleged policy followed in his case,he should have received a 10-cent increase on April 7 to$1.85 and a second 10-cent increase on June 7 to $1.95. Heactually received a single nonretroactive increase during theperiod in question (March 7 - September 4) of 20 cents to$1.95 on June 8.3.G. Hamon was hired as a loader on September 28,1968 at $2.00 an hour. On November 1, 1968, hisclassificationwas changed to yard stacker. His recordsshow no change in classification following that datethrough September 4. Were the alleged policy followed inhis case, he should have received a 10-cent increase to $2.10on October 28, 1968; assuming the starting rate for his newclassification was $2.10, he should have received a 10-centincrease to $2.20 on December 1, 1968; 10-cent-an-hourincreaseto $2.30 on February 1, 1969; 10-cent-an-hourincrease to $2.40 on May 1, 1969; 10-cent-an-hour increaseon November 1, 1969, to $2.50; and 10-cent-an-hourincrease on May 1, 1970, to $2.60. He received a 10-centincrease on November 1, 1968, to $2.10; a 35-cent increaseon January 6, 1969, to $2.45; a 20-cent increase to $2.65 onSeptember 15, 1969 (after an earlier request of July 21,1969, for approval of a 20-cent increase either was deniedor not acted upon); and a 10-cent increase to $2.75 onNovember 10, 1969. None of the increases were retroactive.No increases were granted to Hamon between November10, 1969, and September 4, 1970.4.S.Napier was hired as a loader on January 26, 1970,at $1.75 per hour and continued in that classificationthrough September 4. Under the alleged policy, he shouldhave received a 10-cent increase on February 26 to $1.85; asecond 10-cent increase on April 26 to $1.95, and a third 10-cent increase on July 26 to $2.05. He received onenonretroactive increase between January 26 and September4; a 10-cent increase on August 17 to $1.85.5.E. Ramos was hired as a loader on March 28, 1970, at$1.75 per hour and continued in that classification throughSeptember 4. Under the alleged policy, he should havereceived a 10-cent increase on April 28 to $1.85 and asecond 10-cent increase on June 28 to $1.95. By September4, he had received one nonretroactive increase of 10-centsto $1.85 on August 3.6.J.Walker was hired as a checker at $1.90 per hour onJune 6, 1969, and continued in that classification untilSeptember 7, 1969, when she quit. She resumed employ-ment as achecker on November 11, 1969, and continued inthat classification through September 4. Following thealleged policy, she should have received a 10-cent increaseon July 6, 1969, to $2.00; a second 10-cent increase onSeptember 6, 1969, to $2.10; a third 10-cent increase onFebruary 11, 1970, to $2.20 (she was off work due to herquit from the day after her 90-day increase was due toNovember 11, 1969, so her 6-month service date isFebruary 11, 1970); and a fourthincreaseof 10-cents onAugust 11, 1970, to $2.30. She received a 10-cent increaseon August 4, 1969, to $2.00; a 10-cent increase on August29, 1969, to $2.10;a 10-cent increaseon March 2, 1970, to$2.20, and a 10-cent increase on June 8, 1970, to $2.30.The record further discloses that over a period extendingback almost 2 years from September 4, 1970, only 7retroactive wage increases were granted, while 19 retroac-tive increases were granted shortly before the election.Napier testified thatmany of the increases reflect hisresponse to employee requests for raises; the records inmost cases label the increases as "ment"increases, with afew statingtheywere"time"increases.On the basis of the foregoing,as well asa perusal of therecords of the balance of the employees, the Examiner findsand concludes that Angels - San Bernardino followed thewage policyset out initsMay 1969 booklet both prior tothe publication of that booklet and thereafter to September4, 1970, i.e., of granting increases whenever either anemployee requested an increase (Napier testified this wasthe "usual" practice), or the unit manager got around to aperformance review and, at his discretion, deemed themwarranted.F.Discussion and Ultimate FindingsOn receiving notice in February of the Teamster petition,Angels -San Bernardino launched an investigation toascertain the cause or causes for its employees' interest inunion representation;the investigation disclosed that themajor source of dissatisfaction was the belated receipt ornonreceipt of wage increases at times the employeesanticipated or hoped to receive them (on alleged perform-ance review after completion of 30 days, 90 days, and each6 months of employment-as set out in the May 1969employee handbook); shortly after the Region's September4 rejection of its position that the only appropriate unit wasone consisting of its entire chain of four stores and directionof an election among the Angels - San Bernardino unitemployees, Angels - San Bernardino confirmed that itswage policy and practice was still the employees' majorreason for seeking union representation; it then (September24) advised the employees an election could probably beexpected in nud-October and on the same date orderedwage increases for approximately 59 percent of the unitemployees, including lump-sum retroactive payments toapproximately 32 percent of its employees, following thisup with advice to most, if not all, the unit employees justprior to the election that they were going to receive wageincreases, followed by payment of same, coupled with anannouncementthat periodicwage increaseswould be paidin the future; following the election, it initiated similar wageadjustments at the other three stores and initiated a newpolicy of announcing the rate wages for each job, anautomatic progression system within each rate range, and adeclaration that the rate ranges would be adjusted annuallyin the future.While the Act certainlyrecognizesthe right of an 222DECISIONS OF NATIONAL LABORRELATIONS BOARDemployer to preserve his practice of dealing with hisemployees on an individual and discretionary basis withregard to their wages, rates of pay, hours, and workingconditions in the absence of contractual restrictions, toexpress his opposition to any union or unions seeking torepresent his employees collectively with regard to thosematters,and to seek to persuade his employees to vote forcontinued individual relations and against union represent-ation, both the Board and the courts generally have heldthat grants of wage increases, including a substantialnumber of lump-sum retroactive payments to a largenumber of employees shortly before their vote in anelection scheduled for the purpose of expressing theirchoice in the matter, interferes with, restrains, and coercesthose employees in the exercise of their right to organize,form, join, or assist labor organizations and to bargaincollectively through representatives of their own choosing,and violates Section 8(a)(1) of the Act.24The Examiner therefore finds and concludes that Angels-San Bernardino, by announcing and granting wageincreasestomost of the unit employees, includingsubstantial lump-sum retroactive payments to a largenumber of them, shortly before the election scheduled inCase 31-RC-1360, interfered with, restrained, and coercedits employees in the exercise of their right to organize, join'form,assist,and bargain collectively through a collective-bargaining representative and thereby violated Section8(a)(1) of the Act.CONCLUSIONS OF LAW1.Angels - San Bernardino is an employer engaged incommerce in a business affecting commerce, and theTeamsters and the Retail Clerks are labor organizations asthose terms are defined in Section 2(2), (5), (6) and (7) ofthe Act.2.By announcing and granting wage increases to alarge number of the unit employees, including many lump-sum retroactive payments, shortly before the date theRegion was scheduled to conduct an election among thoseemployees to ascertain their desires concerning representa-24N LR B v. ExchangeParis Co,375 US 405,Monroe,190 NLRBNo 100, etc25 In the event no exceptions are filed as providedby Section 102.46 oftheRules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadoptedby theBoard and become its findings,conclusions,and Order,and all objections thereto shall be deemed waived for all purposes26 In the event that the Board's Order is enforced by a Judgment of ation for collective-bargaining purposes,Angels - SanBernardino interfered with, coerced, and restrained theemployees in question in the exercise of their rights underSection 7 of the Act and thereby violated Section 8(a)(1) ofthe Act.3.The unfair labor practice just specified affectscommerce as defined in the Act.THE REMEDYHaving found that Angels - San Bernardino engaged inunfair labor practices in violation of Section 8(a)(1) of theAct, the Examiner shall recommend that it cease and desisttherefrom and take affirmative action designed to effectu-ate the Act.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record, and pursuant toSection 10(c) of the Act, the Examiner issues the followingrecommended: 25ORDERAngels - San Bernardino, its officers, agents, successors,and assigns, shall:1.Cease and desist from announcing and granting wageincreases to dissuade its employees from supporting theTeamsters and/or the Retail Clerks.2.Post on its premises at places where notices toemployees are customarily posted copies of the attachednoticemarked "Appendix".26 Copies of such notice onforms furnished by the Regional Director for Region 31shall be signed by an authorized representative of Angels -San Bernardino and posted immediately upon receiptthereof and maintained for a period of 60 days thereafter.Reasonable steps shall be taken to insure that the noticesare not defaced, altered, or covered by other material; and3.Notify the Regional Director for Region 31 inwriting, within 20 days from the date of this Decision, whatstepsAngels - San Bernardino has taken to complyherewith.27United States Court of Appeals, the words inthe noticereading, "Postedby Order of the National LaborRelations Board"shall be changed to read"PostedPursuant to a Judgmentof the United States Court of AppealsEnforcing an Order ofthe NationalLaborRelations Board."27 In the event that the RecommendedOrder is adopted by the Board,after exceptions have been filed, thisprovisionshall be modifiedto read."NotifytheRegional Director for Region 31. in writing,within 20 daysfrom the date of this Order, whatsteps Respondenthas taken to complyherewith "